LANSING, Judge,
dissenting.
I agree with the majority’s statement that the Public Employment Labor Relations Act does not expressly prohibit a confidential supervisory employee from being included in the same bargaining unit with noneonfiden-tial supervisory employees. But I think that is where the analysis begins, not where it ends.
A confidential employee is defined by statute as an employee who has access to information used by the public employer in negotiating or actively participates in negotiations on behalf of the employer. Minn.Stat. § 179A03, subd. 4(1), (2) (1994). Supervisory employees include all employees who exercise supervisory functions such as hiring and discharge. Minn.Stat. § 179A.03, subd. 17 (1994).
The fact that the act recognizes the distinction between supervisory and confidential employees for purposes of forming bargaining units demonstrates a legislative intent of separation. The act consistently uses the word “or” between the words supervisory and “confidential.” The separate references throughout Minn.Stat. § 179A.06, subd. 2 (1994) reinforce the separation of the two categories.
In determining and clarifying appropriate units, the Commissioner is permitted to consider a number of factors: “* * * occupational classifications, relevant administrative and supervisory levels of authority, geographical location, history, extent of organization, the recommendation of the parties, and other relevant factors.” Minn.Stat. § 179A09, subd. 1 (1994) (emphasis added); see, e.g., School Serv. Emp. Local No. 284 v. Independent School District No. 270, 499 N.W.2d 828 (Minn.App.1993) (considering educational effect and shared interests in making accretion determination). Explicit prohibitions are only part of the determination.
The statute’s separation between supervisory and confidential employees is a sufficient basis on which the Bureau of Mediation Services could issue a unit determination based (as the director stated) on the dictates of common sense, that a bargaining unit consisting of supervisory employees only, may not include employees whose duties are both supervisory and confidential. I believe that determination should be affirmed.